129 F.3d 126
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.loyd H. NELSON;  Charles A. Morris, Plaintiffs-Appellants,v.Charles D. MARSHALL, Warden, Joe McGrath and B.D. Birondo,Defendants-Appellees.
No. 95-15631.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-94-03285-CAL;  Charles A. Legge, District Judge, Presiding.
Before:  Chief Judge HUG, PREGERSON and BEEZER, Circuit Judges.
MEMORANDUM*
Floyd H. Nelson and Charles A. Morris, prisoners at Pelican Bay State Prison, appeal pro se the district court's dismissal of their 42 U.S.C. § 1983 action challenging the prison's new policy for the Security Housing Unit's law library.  We have jurisdiction under 28 U.S.C. § 1291.  We review for abuse of discretion the district court's 28 U.S.C. § 1915(d) dismissal.  See Trimble V. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam).  We vacate the judgment and remand to the district court for consideration of the request:  for a preliminary injunction.  See Privitera v. California Bd. of Medical Quality Assurance, 926 F.2d 890, 897 (9th Cir.1991).
VACATED AND REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App. P. 34(a);  9th Cir.  R. 34-4


*
 The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3